EXHIBIT 10s.

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2007 STOCK AWARD AND INCENTIVE PLAN

BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you an option to purchase shares of the Common Stock (“Shares”) of
the Company (the "Option"), at the specified exercise price, as set forth in the
Grant Summary above, which is incorporated into this Nonqualified Stock Option
Agreement (the “Agreement”) and deemed to be a part hereof. The Option will
expire and cease to be exercisable at the earlier of the Stated Expiration Date
set forth in the Grant Summary above or, in the event of Termination of
Employment (as defined in Section 5(e) below), the date the Option ceases to be
exercisable under Section 5. This Option is granted under Section 6(b) of, and
is subject in all respects to the terms, definitions and provisions of, the
Bristol-Myers Squibb Company 2007 Stock Award and Incentive Plan (the “Plan”)
and the terms and conditions set forth in the Grant Summary and this Agreement.

1. General The Option is subject to the terms and conditions of the Plan and
this Agreement. The Plan, and documents constituting the prospectus relating to
the Plan and this Option, have previously been delivered to you and/or are
available on the Company’s intranet site at [https://:www.home.bms.com]. All of
the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Option,
you agree to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the
Compensation and Management Development Committee of the Company's Board of
Directors (the "Committee") made from time to time. The Option is a
non-qualified stock option (not an incentive stock option as defined under
Section 422 of the Internal Revenue Code of 1986, as amended).

2. Vesting and Transferability

(a) Vesting. The Option shall vest and become exercisable as to 25% of the
Shares, cumulatively, on each of the first, second, third, and fourth
anniversaries of the Award Date (rounded to the nearest whole Share), if you
remain employed by the Company or a subsidiary at the vesting date; provided,
however, that the Option will become vested and exercisable at other times as
specified in this Section 2 and Section 5 hereof. Subject to all applicable
laws, rules, regulations and the terms of the Plan and this Agreement, you may
exercise the Option only after the time and to the extent the Option has become
vested and exercisable and prior to or on the Expiration Date of the Option. You
must remain in the continuous employment of the Company or one of its
subsidiaries for a period of one year following the Award Date as a condition to
your right to exercise any portion of the Option, except as otherwise provided
in Section 5. During your employment, the stated vesting schedule set forth
above shall govern the vesting and exercisability of the Option, except that if
you have attained age 60 and met the one-year continuous employment requirement
of this Section 2(a) while employed your Option will be fully vested and you may
exercise it in full thereafter.

(b) Non-Transferability. The Option is not transferable other than by will or by
the laws of descent and distribution, unless otherwise determined by the
Committee in accordance with Section 11(b) of the Plan.

3. Option Exercise and Payment of Exercise Price To exercise the Option, in
whole or in part, you must notify the Company's designated broker/agent in the
manner specified by the Plan administrator. This notification will be effective
upon receipt by the Company's designated broker/agent and must be received on or
before the specified Expiration Date. If the specified Expiration Date falls on
a day that is not a regular business day at the Company's executive office in
New York City or broker/agent's office, then the exercise notification must be
received on or before the last regular business day prior to the Expiration
Date.

Payment must be made in the form of a wire transfer, personal check, or money
order, payable in U.S. dollars and on a U.S. bank to the order of the Company's
designated broker/agent; or by authorizing the Company's designated broker/agent
to sell the Shares acquired upon the exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price, applicable brokerage fees, and any withholding and/or taxes and
applicable fees resulting from such exercise as described in Section 4 hereof;
or, if not problematic under local law, by (i) delivery of a certificate or
certificates for Shares owned by you having a Fair Market Value at the date of
exercise equal to the aggregate exercise price being paid in this way or (ii),
if then permitted by the Plan Administrator, by instructing the Company to
withhold from the Shares issuable upon exercise of the Option the number of
Shares having a Fair Market Value at the date of exercise equal to the aggregate
price being paid in this way, or in a combination of the foregoing; provided,
however, that payment in Shares under clause (i) above will not be permitted
unless at least 100 Shares are

 

E-10-1



--------------------------------------------------------------------------------

required and delivered for such purpose. Any stock certificate or certificates
to be delivered to the Company in payment of the exercise price must be
endorsed, or accompanied by an appropriate stock power, to the order of
Bristol-Myers Squibb Company, with the signature guaranteed by a bank or trust
company or by a member firm of the New York Stock Exchange. In lieu of the
physical delivery of certificate(s), you may submit certificates by attestation.

No shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise have complied with all relevant provisions of law and
requirements of any stock exchange upon which the shares may then be listed. As
a condition to the exercise of the Option, the Company may require you to make
any representation or warranty to the Company as may be required under any
applicable law or regulation.

4. Withholding and Employment Taxes Upon Exercise of Option You must pay the
Company upon its demand the amount equal to its liability, if any, for the
withholding of federal, state or local income or earnings tax or any other
applicable tax or assessment (plus interest or penalties thereon, if any, caused
by a delay in making such payment) incurred by reason of your exercise of the
Option or otherwise in connection with your Option. You may satisfy these
withholding tax obligations by authorizing the Company's designated broker/agent
to sell an appropriate number of shares being issued on exercise to cover the
federal, state, and local income and earnings taxes, or by directing the Company
to withhold shares out of the option shares with a Fair Market Value up to but
not exceeding the federal, state, and local income and earnings taxes required
to be withheld. If, on the date of exercise, you are an executive officer of the
Company within the meaning of Section 16 of the Securities Exchange Act of 1934,
you must pay these withholding tax obligations in cash or use share withholding
to satisfy the obligation to pay federal, state, and local income and earnings
taxes required to be withheld on the exercise.

5. Termination of Employment Except as provided in this Section 5, any portion
of the Option that has not vested at or before the date on which you have a
Termination of Employment shall be canceled and forfeited, unless otherwise
determined by the Committee.

(a) Retirement. If you have a Termination of Employment due to Retirement less
than one year after the Award Date, any unvested portion of the Option will be
canceled and forfeited. If you have a Termination of Employment due to
Retirement one year or more after the Award Date, the Option will become fully
vested upon your Retirement date and you will be entitled to exercise the Option
(including any portions that vested at age 60 or otherwise vested before
Retirement under Section 2) at any time until the stated Expiration Date,
subject to Sections 6 and 7.

(b) Disability. If you become Disabled, you will not be deemed to have a
Termination of Employment for that reason for the period during which, under the
applicable disability pay plan of the Company or a subsidiary, you are deemed to
be employed and continue to receive disability payments. Upon the cessation of
payments under such disability pay plan, (i) if you return to employment status
with the Company or a subsidiary, you will not be deemed to have had a
Termination of Employment, and (ii), if you do not return to such employment
status, you will be deemed to have had a Termination of Employment at the date
of cessation of such disability payments, with such Termination treated for
purposes of this Agreement as a Retirement, death, or voluntary Termination of
Employment based on your circumstances at the time of such Termination. For
purposes of this Agreement, "Disability" or "Disabled" shall mean qualifying for
and receiving payments under a disability plan of the Company or any subsidiary
either in the United States or in a jurisdiction outside of the United States,
and in jurisdictions outside of the United States shall also include qualifying
for and receiving payments under a mandatory or universal disability plan or
program managed or maintained by the government.

(c) Death. If you die while you are employed by the Company or a subsidiary and
less than one year after the Award Date, the Option will be canceled and
forfeited. If you die while you are employed by the Company or a subsidiary and
one year or more after the Award Date, your Option will be fully vested upon
your death and your estate may exercise the Option at any time until the stated
Expiration Date, subject to Sections 6 and 7. If you die after a Termination of
Employment other than due to a Retirement, and your death occurs within the
three-month post-termination exercise period applicable under Section 5(d), the
Option will remain outstanding and exercisable for one year after your date of
death but in no event past the Expiration Date. Your personal representative or
your estate may exercise your Option during any permitted exercise period
following your death. At the end of such post-termination exercise period, any
unexercised portion of the Option will be canceled and forfeited.

(d) Other Terminations. If you have a Termination of Employment due to your
resignation and you are not then eligible for Retirement, any unvested portion
of the Option will be forfeited and canceled at the time of your termination. In
such case, you may exercise any vested portion of the Option within three months
after your termination date, but in no event after the Expiration Date. If you
have a Termination of Employment by the Company or a subsidiary for reasons
other than misconduct or other conduct deemed detrimental to the interests of
the Company or subsidiary, and you are not then eligible for Retirement, if the
Termination of Employment occurs one year or more after the Award Date, the
Option will be fully vested upon such termination provided that you sign a
general release and, if requested by the Company or subsidiary, you

 

E-10-1



--------------------------------------------------------------------------------

sign a non-competition and/or non-solicitation agreement and make other
commitments for the protection of the business of the Company and its
subsidiaries; in such case, you may exercise any vested portion of the Option
within three months after your termination date, but in no event after the
Expiration Date. At the end of such post-termination exercise period, any
unexercised portion of the Option will be canceled and forfeited.

(e) General Provisions. “Termination of Employment” means the occurrence of any
event if immediately thereafter you are no longer an employee of the Company or
a subsidiary of the Company. Such an event could include the disposition of a
subsidiary or business unit by the Company or a subsidiary. References in this
Section 5 to employment by the Company include employment by a subsidiary of the
Company. The following events shall not be deemed a Termination of Employment:

(i) A transfer of you from the Company to a subsidiary, or vice versa, or from
one subsidiary to another;

(ii) A leave of absence, duly authorized in writing by the Company, or a
subsidiary for military service or sickness or for any other purpose approved by
the Company or a subsidiary if the period of such leave does not exceed 90 days,
and

(iii) A leave of absence in excess of 90 days, duly authorized in writing, by
the Company or a subsidiary, provided your right to reemployment is guaranteed
either by a statute or by contract.

However, your failure to return to active service to the Company or a subsidiary
at the end of an approved leave of absence shall be deemed a Termination of
Employment. During a leave of absence as defined in (ii) or (iii) above,
although you will be considered to have been continuously employed by the
Company or a subsidiary and not to have had a Termination of Employment under
this Section 5, the Committee may specify that such leave period shall not be
counted in determining the period of employment for purposes of the vesting of
this Option. In such case, the vesting dates for the unvested portions of the
Option shall be extended by the length of any such leave of absence. Any
discretion of the Committee with regard to a leave of absence shall be exercised
in a manner that ensures that the Option will be excluded as a deferral of
compensation under Proposed Treasury Regulation § 1.409A-1(b)(5) and any
successor regulation.

6. Forfeiture in the Event of Competition, Solicitation or other Detrimental
Acts You acknowledge that your continued employment with the Company is
sufficient consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by this Section 6.

(a) Forfeiture Events. A “Forfeiture Event” shall have occurred if, during the
Restricted Period (as defined below), without the prior consent of the Company,
you commit any of the following acts or permit any of the following conditions
to exist, directly or indirectly:

(i) You own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one per
cent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

(ii) You are actively connected with a Competitive Business by managing,
operating, controlling, being an employee or consultant (or accepting an offer
to be an employee or consultant) or otherwise advising or assisting a
Competitive Business in such a way that such connection might result in an
increase in value or worth of any product, technology or service, that competes
with any product, technology or service upon which you worked or about which you
became familiar as a result of your employment with the Company. You may,
however, be actively connected with a Competitive Business after your employment
with the Company terminates for any reason, so long as your connection to the
business does not involve any product, technology or service, that competes with
any product, technology or service upon which you worked or about which you
became familiar as a result of your employment with the Company and the Company
is provided written assurances of this fact from the Competing Company prior to
your beginning such connection;

(iii) You take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

(iv) You employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

 

E-10-1



--------------------------------------------------------------------------------

(v) You contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

(vi) You contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company, or otherwise divert or take away from the Company the business of
any prospective customer of the Company; or

(viii) You engage in any activity that is harmful to the interests of the
Company, including, without limitation, any conduct during the term of your
employment that violates the Company’s Standards of Business Conduct and Ethics,
securities trading policy and other policies.

(b) Forfeiture. If the Company determines that a Forfeiture Event has occurred
or is ongoing, then the following forfeitures and related actions will occur:

(i) Any portion of the Option (whether or not vested) that has not been
exercised as of the date of such determination shall be immediately canceled and
forfeited;

(ii) You shall automatically forfeit any rights you may have with respect to the
Option as of the date of such determination; and

(iii) If you have exercised all or any part of the Option within the
twelve-month period immediately preceding the earliest Forfeiture Event (or
following the date of the earliest Forfeiture Event), upon the Company’s demand,
you shall immediately deliver to it a certificate or certificates for shares of
the Company’s Common Stock with a Fair Market Value (determined on the date of
such demand) equal to the gain realized by you upon such exercise.

(c) Definitions. For purposes of this Section 6, the following definitions shall
apply:

(i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

(ii) “Restricted Period” means the period during which you are employed by the
Company and twelve months following the date that you cease to be employed by
the Company for any reason whatsoever.

(d) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 6
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that any part of this Agreement, including, without
limitation, Section 6, is held to be unenforceable or invalid, the remaining
parts of this Agreement and Section 6 shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in Section 6 is held to be excessively
broad as to period, scope and geographic areas, any such provision shall be
construed by limiting it to the extent necessary to be enforceable under
applicable law.

7. Adjustments in the Event of Change in Stock The number of shares purchasable
upon exercise of your Option, the exercise price, and other related terms shall
be appropriately adjusted, in order to prevent dilution or enlargement of your
rights with respect to the Option, to reflect any changes in the outstanding
shares of Common Stock resulting from any event referred to in Section 11(c) of
the Plan or any other “equity restructuring” as defined in FAS 123R. The manner
of such adjustment shall be in the sole discretion of the Committee. The
foregoing notwithstanding, if a transaction occurs, such as a merger, in which
each holder of less than five percent of the Company’s outstanding Common Stock
will receive only cash, an adjustment may be made to your Option to provide that
the Option will be cancelled and you will receive an amount in cash equal to the
amount by which the consideration per Share to be received by such stockholder
exceeds the exercise price per share multiplied by the number of shares then
subject to your Option.

8. Data Privacy By entering into this agreement, you (a) authorize the Company
and any agent of the Company administering the Plan or providing Plan
recordkeeping services to disclose to the Company or any of its subsidiaries
such information and data as the Company or any such subsidiary shall request in
order to facilitate the grant of options and the administration of the Plan;
(b) waive any data privacy rights you may have with respect to such information;
and (c) authorize the Company to store and transmit such information in
electronic form.

 

E-10-1



--------------------------------------------------------------------------------

9. Administration The Committee shall have full authority and discretion,
subject only to the express terms of the Plan, to decide all matters relating to
the administration and interpretation of the Plan and this Agreement, and all
such Committee determinations shall be final, conclusive, and binding upon the
Company, any subsidiary or affiliate, you, and all interested parties.

10. Other Provisions

(a) Binding Agreement; Amendment. This Agreement shall be binding upon and inure
to the benefit of the heirs, executors, administrators and successors of the
parties. This Agreement constitutes the entire agreement between the parties
with respect to the Option, and supersedes any prior agreements or documents
with respect to the Option. No amendment or alteration of this Agreement which
may impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the Company, and
no amendment, alteration, suspension or termination of this Agreement which may
materially impair your rights with respect to the Option shall be valid unless
expressed in a written instrument executed by you. This Agreement shall be
subject to the terms of the Plan, as amended from time to time, except that the
terms of this Agreement may not be materially adversely affected by any
amendment or termination of the Plan approved after the Award Date without your
written consent.

(b) Waiver. The waiver by the Company or a subsidiary of any provision of this
Agreement shall not operate as or be construed to be a subsequent waiver of the
same provision or waiver of any other provision hereof.

(c) Effect on Other Benefits. In no event shall the value, at any time, of this
Option or any of your rights to receive compensation under this Agreement be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of the Company or its
subsidiaries or affiliates unless otherwise specifically provided for in such
plan.

(d) Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on you any right to continue in the employ of the Company or any
subsidiary or affiliate or any specific position or level of employment with the
Company or any subsidiary or affiliate or affect in any way the right of the
Company or any subsidiary or affiliate to terminate your employment without
prior notice at any time for any reason or no reason.

(e) Shareholder Rights. You and your beneficiary shall not have any rights with
respect to Shares (including voting rights) purchasable upon exercise of the
Option prior to the valid exercise of the Option.

(f) Governing Law. This Agreement shall be governed by the substantive laws (but
not the choice of law rules) of the State of New York.

 

For the Company Bristol-Myers Squibb Company By:  

 

Date:  

 

I understand that this Option has been granted to provide a means for me to
acquire and/or expand an ownership position in Bristol-Myers Squibb Company, and
it is expected that I will retain the stock I receive upon the exercise of this
option consistent with the Company’s share retention guidelines in effect at the
time of exercise of this award. I acknowledge and agree that (i) the Option is
nontransferable, except as provided in Section 2(b) hereof and Section 11(b) of
the Plan, (ii) the Option is subject to forfeiture in the event of my
Termination of Employment in certain circumstances, as specified in Section 5
hereof, and (iii) sales of Shares will be subject to the Company's policy
regulating trading by employees. In accepting this grant, I hereby agree that
Smith Barney, or such other vendor as the Company may choose to administer the
Plan, may provide the Company with any and all account information necessary to
monitor my compliance with the Company’s Share Retention Policy and other
applicable policies.

I hereby agree to the foregoing terms and conditions and accept the grant of the
option subject thereto.

 

E-10-1